— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered March 3, 1983, convicting him of robbery in the first degree, robbery in the second degree, criminal possession of stolen property in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, on the law, by reducing the sentence imposed on the defendant’s conviction of criminal possession of stolen property from 2 Vi to 5 years to 2 to 4 years and, as so modified, the judgment is affirmed.
The comments of the prosecutor during his opening did not deprive the defendant of a fair trial (see, People v Johnson, 125 AD2d 701 [decided herewith]). The defendant’s sentence of 2 Vi to 5 years for criminal possession of stolen property exceeded the legal maximum for an E felony and must be reduced (Penal Law § 70.06 [3] [e]; [4] [b]; CPL 470.15, 420.20). Niehoff, J. P., Weinstein, Lawrence and Kooper, JJ., concur.